Citation Nr: 1028337	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  08-34 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an earlier effective date for service connection 
of organic mood disorder with mixed anxiety and depression, for 
the purposes of accrued benefits only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & daughter


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
April 1945 to July 1946.  He died in April 2005 at the age of 78.  
The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan 
which denied entitlement to the benefit currently sought on 
appeal.

The Board acknowledges that the appellant seeks an earlier 
effective date for the increase to a 50 percent evaluation for 
the Veteran's psychiatric disability for the purposes of accrued 
benefits.  It is important to note that although this issue has 
been characterized and certified by the RO as "entitlement to an 
earlier effective for service connection," the context of the 
decision documents, including the applicable rating decisions and 
statement of the case make clear that adjudication has included 
consideration of the propriety of the effective date claim as it 
relates to an increased rating, as well as service connection.  
Therefore, there is no prejudice to the appellant for the Board 
to proceed in like manner here.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The appellant appeared before the undersigned Veterans Law Judge 
in a Travel Board hearing in May 2010 to present testimony on the 
issue on appeal.  She submitted additional evidence at that time, 
with a waiver of RO consideration of that evidence.  The hearing 
transcript has been associated with the claims file.
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In unappealed rating decisions dated in August 1946, February 
1990, and March 2002, the RO respectively granted service 
connection for the Veteran's psychiatric disability and assigned 
an initial 10 percent rating, continued the 10 percent rating, 
then granted an increase to 50 percent effective in January 2001. 

2.  In June 2004, the appellant, acting on behalf of the Veteran, 
submitted a freestanding claim for an earlier effective date. 


CONCLUSION OF LAW

The claim of entitlement to an earlier effective date for service 
connection of the Veteran's psychiatric disability, for the 
purpose of accrued benefits, must be dismissed.  38 U.S.C.A. § 
7105 (West 2002); Rudd v. Nicholson, 20 Vet. App. 296 (2006); 38 
C.F.R. § 20.302 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2009).  However, the Board finds that the 
appellant's earlier effective date claim must be dismissed as a 
matter of law pursuant to binding court authority, as will be 
discussed in full below.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  Therefore, there is no reasonable possibility that 
further assistance would aid the appellant in substantiating her 
claim at this time.  Hence, no further notice or assistance is 
required to fulfill VA's duties in development of the present 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the Veterans 
Claims Assistance Act is not applicable where it could not affect 
a pending matter and could have no application as a matter of 
law); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) 
(where the operation of law is dispositive, the appeal must be 
terminated because there is no entitlement under the law to the 
benefit sought).  No further notice or assistance action is 
required.  

Earlier Effective Date

During the Veteran's lifetime, in June 2004, the appellant filed 
a claim on behalf of the Veteran for an earlier effective date.  
In particular, she stated that she believed that her husband 
should be awarded a 50 percent disability rating effective in 
September 1989, based upon the severity of symptoms she described 
in a letter to VA dated September 22, 1989 and received by VA on 
October 3, 1989.  

The Board notes that in the one year period prior to this June 
2004 claim for an earlier effective date, the only rating 
decision was a September 2003 rating decision awarding a 100 
percent disability rating for the Veteran's psychiatric 
disability and awarding special monthly compensation based on the 
Veteran's need for aid and attendance of another person.  The 
effective date for both awards was in March 2002, and the Veteran 
did not express disagreement with these effective dates during 
his lifetime, nor does the appellant do so now.  Therefore, the 
June 2004 claim for an earlier effective date cannot be construed 
as a notice of disagreement with the September 2003 rating 
decision.  Furthermore, as there were no other rating decisions 
establishing an effective date within the allowable time frame 
for filing of a notice of disagreement, the June 2004 claim may 
only be construed as a freestanding claim for an earlier 
effective date.

To be clear, the Court of Appeals for Veterans Claims has held 
that once a rating decision which establishes an effective date 
becomes final, the only way that such a decision can be revised 
is if it contains clear and unmistakable error (CUE) as it is 
legally defined.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  
The Court noted that any other result would vitiate the rule of 
finality.  In other words, the Court has found that there can be 
no freestanding claims for an earlier effective date, as present 
in this case.  

When such a freestanding claim is raised, the Court has held that 
such an appeal should be dismissed.  Id. at 299-300.  Therefore, 
the only way for the appellant to properly claim entitlement to 
an effective date prior to January 24, 2001 for the grant of a 50 
percent rating for the Veteran's psychiatric disability, for the 
purpose of accrued benefits, is by alleging clear and 
unmistakable error, with specificity, in either the February 1990 
rating decision continuing the Veteran's prior 10 percent rating, 
or CUE in the March 2002 rating decision establishing the January 
2001 effective date for the increase to 50 percent.  To date, she 
has not done so.  Instead, during hearing testimony before the 
undersigned in May 2010, the appellant's accredited service 
representative was asked if he was raising a claim based on CUE 
at this time, and he expressly indicated that he was not raising 
that issue now.  If the appellant wishes to raise such a claim, 
she remains free to do so.  









(CONTINUED ON NEXT PAGE)


However, until such time as a CUE claim is properly raised, the 
appellant seeks an earlier effective date in a manner not 
authorized by law and the claim must be dismissed as operation of 
law is dispositive.  Rudd v. Nicholson, 20 Vet. App. 296 (2006); 
Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994). 


ORDER

Entitlement to an earlier effective date for service connection 
of organic mood disorder with mixed anxiety and depression, for 
the purposes of accrued benefits only, is dismissed.  




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


